Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Old Republic International Corporation: We consent to the use of our reports dated March 2, 2015, with respect to the consolidated balance sheets of Old Republic International Corporation and subsidiaries as of December 31, 2014 and 2013, and the related consolidated statements of income, comprehensive income, preferred stock and common shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2014, and all related financial statement schedules, and the effectiveness of internal control over financial reporting as of December 31, 2014, incorporated herein by referenceand the reference to our firm under the heading “Experts” in the prospectus. /s/ KPMG LLP Chicago,Illinois March 9, 2015
